Citation Nr: 0115257	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support by reason of mental or physical defect at the date of 
attaining the age of 18 under the provisions of 38 C.F.R. 
§ 3.356 (2000).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
His son, D.M., who is the subject of this appeal, was born on 
May [redacted], 1982, and attained the age of 18 on 
May [redacted], 2000.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2000 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (the RO), which determined that the veteran's 
son, D.M., was not entitled to benefits as a "child" on the 
basis of permanent incapacity for self support by reason of 
mental or physical defects at the date of attaining the age 
of 18 under the provisions of 38 C.F.R. § 3.356.    


FINDINGS OF FACT

1.  D.M., the veteran's son, was born on May [redacted], 1982, and 
attained the age of 18 on May [redacted], 2000.

2.  At the time of his eighteenth birthday in May 2000, D.M. 
was permanently incapable of self-support by reason of mental 
defects.  


CONCLUSION OF LAW

The criteria for recognition of D.M. as a "helpless child" 
on the basis of permanent incapacity for self-support by 
reason of mental defects at the date of attaining the age of 
18 have been met.  38 U.S.C.A. §§ 101(4) (West 1991); 38 
C.F.R. §§ 3.57, 3.315, 3.356 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

For the purpose of most benefits under Title 38, United 
States Code, a veteran's child may be considered a "child" 
after age 18 if found by a rating determination to have 
become, prior to age 18, permanently incapable of self-
support.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 3.315.

Under the provisions of 38 C.F.R. § 3.356, a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Rating determinations will be made solely on 
the basis of whether the child is permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defects.  38 C.F.R. § 3.356 (a), (b) (2000).  

It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  Id.  In those cases where 
the extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  Id.  In such cases, there should be 
considered whether the daily activities of the child in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  Id.  

The United States Court of Appeals for Veterans Claims (the 
Court) interprets the foregoing as requiring that the 
adjudicatory body focus "on the claimant's condition at the 
time of his or her 18th birthday; it is that condition which 
determines whether the claimant is entitled to the status of 
'child.'"  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  In this case, the claim is not 
final and remains pending.  The provisions of the VCAA are 
accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The Board has not identified 
any pertinent evidence which is not currently of record, and 
the veteran has not pointed to any such evidence. 

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
In particular, the veteran has been provided with an 
opportunity to notify VA of the existence of any further 
information that would tend to substantiate his claim.  The 
Board notes that the veteran was notified of the pertinent 
regulations in the August 2000 statement of the case. 
 
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

D.M.'s birth certificate shows that he was born in May 1982.  
His eighteenth birthday was May [redacted], 2000. 

A careful review of the evidence shows that D.M. was 
permanently incapable of self-support prior to his eighteenth 
birthday.  In an August 1999 statement, Dr. H.M., a 
psychiatrist, indicated that D.M. has a "problem with 
attention."  Dr. H.M. stated that D.M. had "something of a 
resistant disease" and he had been treated with various 
stimulants without effect.  Dr. H.M. indicated that D.M.'s 
disease made it almost impossible for D.M. to concentrate and 
to work in school.  Dr. H.M. concluded that D.M.'s medical 
problem qualified as a disability and impaired his ability to 
become employed.  Dr. H.M. indicated that they were working 
to resolve this through medication.

There is probative evidence of record, dated soon after 
D.M.'s eighteenth birthday, that demonstrates that D.M. was 
permanently incapable of self support due to mental and 
physical defects.  In a June 2000 statement, Dr. H.M. stated 
that D.M. had Attention Deficit Disorder of Childhood.  Dr. 
H.M. stated that D.M. could not work 8 hours a day or 40 
hours a week and would be unemployed in the future due to 
this disorder.  A June 2000 treatment record by Dr. H.M. 
indicates that D.M. had a bipolar type of illness, mood 
disorder not otherwise specified, and a perceptual learning 
disability.  In a December 2000 statement, Dr. H.M. stated 
that D.M. had an IQ of 78, which placed him in the mental 
retarded status.  Dr. H.M. indicated that he did not consider 
D.M. capable of employment or of managing affairs in a 
reasonable fashion.  The Board finds that the statements by 
Dr. H.M. are sufficient to establish that D.M. was 
permanently incapable of self-support at age 18 due to mental 
defects.  There is no competent evidence to the contrary in 
the record.

The record also shows that D.M. has not maintained any 
employment.  The evidence shows that D.M. is currently 
attending high school.  He receives help in the learning 
disabilities resource classes.  The Board points out that in 
the August 1999 statement, Dr. H.M. indicated that D.M. was 
completing school work but only with the generosity of his 
teachers and his mother's persistence in working with the 
teachers.  He should graduate from high school at age 20.

The Board finds that the fact that D.M. is currently 
attending school is not sufficient evidence, in and of 
itself, that D.M. is capable of self-support.  The Board 
notes that in Dobson, the Court indicated that the 
appellant's belated graduation lent evidentiary support to 
the appellant's contention that she was incapable of self-
support at age 18 and that the delayed graduation was more 
probative of an inability to be self-supporting than not.  
See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Overall, the Board finds that the evidence of record 
establishes that D.M. was permanently incapable of self-
support by reason of mental defects at the date of attaining 
the age of 18 years and the criteria of 38 C.F.R. § 3.356 
have been met.  Thus, the claim is granted to that extent.  


ORDER

Entitlement to recognition of D.M. as a "helpless child" of 
the veteran on the basis of permanent incapacity for self-
support on the date of attaining the age of 18 is granted. 



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


